72 F.3d 127NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Stacy Orlando PARHAM, Plaintiff-Appellant,v.Willie CHALLIS;  Frank Bega, Defendants-Appellees.
No. 95-6709.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1995.Decided Dec. 14, 1995.

Stacy Orlando Parham, Appellant Pro Se.  Hugh McCoy Fain, III, SPOTTS, SMITH, FAIN & RAWLS, P.C., Richmond, Virginia, for Appellees.
Before WIDENER and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  The parties consented to the magistrate judge's jurisdiction.  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.  Parham v. Challis, No. CA-94-371 (E.D.Va. Apr. 21, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED